

116 S4109 IS: CRITICAL Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4109IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Burr (for himself, Ms. Murkowski, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Administrator of General Services to establish an agency electronic recycling program, and for other purposes.1.Short titleThis Act may be cited as the CRITICAL Act.2.DefinitionsIn this Act:(1)Agency recycling programThe term agency recycling program means the recycling program established in section 3(a).(2)BatteryThe term battery—(A)means a battery or a rechargeable battery; and(B)does not include a battery contained in a medical device.(3)Certified entityThe term certified entity means a refiner or recycler that has a certification under a standard described in subparagraph (A) or (B) of paragraph (4).(4)Certified recycling streamThe term certified recycling stream means a stream of recycling that is certified under—(A)the R2 Standard; or(B)the e-Stewards Standard for Responsible Recycling and Reuse of Electronic Equipment.(5)Certified recycling stream programThe term certified recycling stream program means the program established in section 4(a).(6)Covered electronicThe term covered electronic means—(A)a consumer electronic device that—(i)uses a battery or a related technology; or(ii)contains a critical mineral; or(B)any other electronic device that the Administrator, in coordination with the Administrator of the Environmental Protection Agency, determines to be acceptable.(7)Critical mineralThe term critical mineral has the meaning given the term in section 2 of Executive Order 13817 (30 U.S.C. 1601 note; relating to secure and reliable supplies of critical minerals).(8)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.(9)Medical deviceThe term medical device has the meaning given the term device in section 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)).3.Agency recycling program(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator of General Services shall establish an electronic recycling program that services each Executive agency.(b)Objects recycledThe agency recycling program shall collect covered electronics from the Executive agency that are—(1)owned by the Executive agency;(2)determined by the Executive agency to be—(A)excess;(B) not suitable for sale; and(C)not appropriate for donation; and(3)selected by the Executive agency for disposal.(c)Data securityIn administering the agency recycling program, the Administrator of General Services shall develop procedures to protect the data stored on the covered electronics of an Executive agency collected under subsection (b).4.Certified recycling stream program(a)Establishment(1)In generalThe Administrator of the Environmental Protection Agency, in consultation with the Administrator of General Services and the Secretary of Energy, shall establish a program to ensure that all covered electronics collected under the agency recycling program are entered into a certified recycling stream for dismantling and refining by certified entities.(2)PartnershipsIn carrying out the certified recycling stream program, the Administrator of the Environmental Protection Agency shall partner with certified entities to improve recycling streams and refining processes for covered electronics.(b)Priority productsIn carrying out the certified recycling stream program, the Administrator of the Environmental Protection Agency shall give priority to ensuring that covered electronics containing critical minerals are entered into certified recycling streams. (c)Federal recoupment of costsIn administering the certified recycling stream program, the Administrator of the Environmental Protection Agency and the Administrator of General Services may recoup the costs of collecting covered electronics—(1)by charging fees to certified entities that seek to access the electronics and base materials that are refined from covered electronics for the purpose of reentering the extracted critical minerals into the supply chain; and(2)by selling the collected covered electronics to certified entities to recycle and refine so that the recycled materials may be reused.(d)Retention of refined critical materials in the United StatesIn carrying out the certified recycling stream program, the Administrator of the Environmental Protection Agency shall ensure, to the extent practicable, that refined critical minerals developed through the certified recycling stream program are retained in the United States for use by industry. 5.Study and report on critical mineral extractionNot later than 2 years after the date of enactment of this Act, the Secretary of the Interior shall conduct, and submit to Congress a report describing the results of, a study to evaluate—(1)as of the date of the study, the quantity of critical minerals that have been extracted from covered electronics collected under the agency recycling program and entered into a certified recycling stream under the certified recycling stream program;(2)the quantity of critical minerals that could be extracted through a similar voluntary recycling program established for the private sector; and(3)the total quantity of recoverable critical minerals from all certified recycling streams, as compared to the total quantity of critical minerals necessary for manufacturing, consumer products, and national defense in the United States. 6.E-waste recycling challenge prize(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)E-waste recycling systemThe term E-waste recycling system means a system to collect covered electronic waste that can be sorted, dismantled, and preprocessed for recycling.(3)Eligible entityThe term eligible entity means a partnership of—(A)1 or more States, Indian tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or units of local government; and (B)1 or more businesses, institutions of higher education, or nonprofit organizations.(4)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico;(D)Guam;(E)American Samoa;(F)the Commonwealth of the Northern Mariana Islands; and(G)the United States Virgin Islands.(b)AuthorizationThe Administrator shall award to eligible entities prizes for the development of E-waste recycling systems, with a goal of increasing the collection of recyclable covered electronics.(c)ActivitiesActivities that are eligible for a prize under subsection (b) include—(1)the development of best practices for E-waste recycling systems;(2)consumer awareness campaigns for E-waste recycling systems;(3)outreach to public-private partnerships relating to E-waste recycling systems; (4)carrying out E-waste recycling systems; and(5)such other activities as the Administrator determines to be appropriate.(d)ApplicationsAn eligible entity that has carried out activities described in subsection (c) and seeks to receive a prize under subsection (b) shall submit to the Administrator at application at such time, in such manner, and containing such information as the Administrator may require.(e)CriteriaIn selecting recipients of prizes under subsection (b), the Administrator may consider—(1)the applicants with the highest volume of covered electronic waste collected per capita in the municipal region served by the applicable E-waste recycling system;(2)the applicants with the lowest cost of collection per pound of covered electronic waste collected;(3)the applicants with the greatest number of jobs created or economic development generated; and(4)the applicants with the highest probability that the applicable E-waste recycling system feeds into recycling by a certified entity. (f)Prize amountThe amount of a prize under subsection (b) shall be not more than $100,000.(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $5,000,000 for the period of fiscal years 2021 through 2025.